EXHIBIT A-5 FORM OF AGREEMENT AND PLAN OF MERGER OF EASTERN ENTERPRISES (a Massachusetts voluntary association) AND EASTERN ENTERPRISES, LLC (a Massachusetts limited liability company) THIS AGREEMENT AND PLAN OF MERGER (this Agreement), is made and entered into as of , 2002, by Eastern Enterprises, a Massachusetts voluntary association (Eastern), and Eastern Enterprises, LLC, a Massachusetts limited liability company (Eastern LLC). Eastern and Eastern LLC are collectively referred to herein as the Constituent Entities. WHEREAS, KeySpan Corporation, a New York corporation (KeySpan), owns all of the issued and outstanding shares of common stock of Eastern; WHEREAS, KeySpan owns 99% of the membership interests of Eastern LLC, and KeySpan New England, LLC, a wholly-owned subsidiary of KeySpan, owns 1% of the membership interests of Eastern LLC; WHEREAS, the Board of Trustees of Eastern and the Managers of Eastern LLC declare it advisable and to the advantage, welfare, and best interests of said Constituent Entities and their respective stockholders and members to merge (the Merger) Eastern with and into Eastern LLC pursuant to the provisions of Section 2 of Chapter 182 and Section 59 of Chapter 156C of the Massachusetts General Laws (the MGL) upon the terms and conditions hereinafter set forth; WHEREAS, the Constituent Entities intend that the Merger will qualify as a liquidation within the meaning of Section 332 of the Internal Revenue Code of 1986, as amended (the Code), and that this Agreement shall be, and is hereby, adopted as a plan of liquidation for purposes of Section 332 of the Code; and WHEREAS, this Agreement shall be submitted to the stockholders and members, respectively, of the Constituent Entities for their approval. NOW, THEREFORE, in consideration of the premises and of the mutual agreement of the parties hereto, this Agreement and the terms and conditions hereof and the mode of carrying the same into effect, together with any provisions required or permitted to be set forth herein, are hereby determined and agreed. 1. At the Effective Time (as defined in paragraph 6), Eastern shall be merged with and into Eastern LLC in accordance with Section 2 of Chapter 182 and Section 59 of Chapter 156C of the MGL and the separate existence of Eastern shall thereupon cease, and Eastern
